DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DONALD JOHNSON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-2970

                          [November 22, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin S. Fein, Judge; L.T. Case No. 08-003900CF10A.

  Donald Johnson, South Bay, pro se.

  No brief required for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.